Opinion by
Mr. Chief Justice Eakin.
This is a motion to dismiss the appeal, for the reason that service of the notice upon six of the defendants who answered in the case was accepted by J. E. Hedges, who appeared as their attorney in the answer. At the trial it was contended by the respondents that Hedges had no authority to appear for them, and therefore had no authority to accept service of the notice of appeal, and that, there being no service of the notice upon these defendants, the court has no jurisdiction of the appeal, and that it should be dismissed.
In October and November, 1910, defendants Arthur L. Beall, Mary Frances Wolfe, Laura H. Hamner, Birdie J. Dudrow, and Ella M. Hildebrand authorized Peery & Peery and J. E. Hedges to appear in the suit for them. It is a significant fact that in the authority so given it is stated: “It being understood that I claim no interest in the property involved in this suit, * * that defendant John W. Beall is the owner thereof, and that he will bear all expenses.” On November 8 and 12, 1910, Arthur L. Beall and Birdie J. Dudrow gave to someone (it does not appear to whom) a qualifying *35statement as to the person who should appear for them, but made no mention therein of the fact that they had no interest in the property. No authority to appear for him is shown from Marvin E. Beall. Later, in May, 1911, these six defendants, recognizing the pendency of the suit, and that they were parties thereto, executed a formal appointment to Albert W. Sanson, of Philadelphia, as their attorney in law and in fact, to appear for and represent them in this suit; and on April 4, 1911, Sanson wrote a letter, addressed to Peery & Peery and J. E. Hedges, canceling and withdrawing any authority theretofore given them to appear for .these defendants. "Whether sent to Peery & Peery and Hedges, or not, does not appear, but it was filed in court November 3, 1911, at the commencement of the trial. This was the condition at the time of the trial. There is no pretense in any of these papers that these six defendants had any interest in the subject of the suit, at the time the answer was filed or afterward, or that they desired to appear in the case; and such a statement is made in their answer.
Therefore the six defendants’last above named are not necessary parties to the appeal, and it was not required that the notice of appeal should be served upon them; and the motion to dismiss the appeal is denied. Motion Denied.